Citation Nr: 0409800	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-05 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The service department certified that the veteran had recognized 
active duty from November 1941 to February 1946.  The veteran died 
in October 1987.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for cause of the veteran's death.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was denied 
by the RO in a November 1988 rating decision.  The appellant was 
notified at that time of the determination, to include her 
appellate rights, and she did not appeal the decision.  

2.  The evidence received since the November 1988 rating decision 
is cumulative and redundant of the evidence of record at the time 
of the November 1988 decision or is not relevant to the issue at 
hand and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The November 1988 rating decision, which denied service 
connection for cause of the veteran's death, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  The evidence received since the November 1988 rating decision, 
which denied service connection for cause of the veteran's death, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was notified of 
the information necessary to substantiate her petition to reopen 
the claim for service connection for cause of the veteran's death 
by means of the May 2002 and June 2003 letters and by means of the 
discussions in the September 2002 rating decision, the January 
2003 statement of the case, and the September 2003 supplemental 
statement of the case.  Specifically, in the May 2002 letter, the 
RO stated that in order to substantiate a claim for cause of the 
veteran's death, the appellant needed to submit evidence of the 
veteran's death; an injury, disease, or other event in service; 
and a relationship between the cause of death and the injury, 
disease, or event in service.  In the June 2003 letter, the RO 
explained that new and material evidence was evidence submitted to 
VA for the first time, which related to an unestablished fact 
necessary to substantiate the claim.  Additionally, it stated that 
the evidence must raise a reasonable possibility that, when 
considered with all the evidence of record, both new and old, that 
the outcome would change.  

In the September 2002 rating decision and the January 2003 
statement of the case, the RO stated that the evidence she had 
submitted since the November 1988 was not new and material, as 
"[t]he information it provided are previously established facts 
and are not significant enough to warrant reconsideration of your 
claim for service connection for your spouse's death."  
Specifically, the RO stated that it pertained to treatment of 
diabetes mellitus, which was made many years after the veteran's 
service and did not show that the condition either began in 
service or was caused by some event in service.  In the September 
2003 supplemental statement of the case, the RO noted that the 
appellant had submitted additional medical evidence, but it stated 
that the additional evidence did not "in any way establish a 
connection between the veteran's cause of death and service."  
Additionally, it noted that the evidence did not show that 
diabetes mellitus was manifested to a compensable degree within 
one year of his discharge from service.  Thus, the appellant was 
informed that the evidence needed to reopen her claim was that 
which would demonstrate a nexus between the cause of the veteran's 
death and his service, to include evidence showing that diabetes 
mellitus manifested within one year following the veteran's 
discharge from service.  

Second, VA must inform the claimant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the May 
2002 letter, the RO informed the appellant that it would make 
reasonable efforts to help her get the evidence necessary to 
support her claim, such as medical records, employment records, or 
records from other federal agencies.  The RO stated that in order 
for it to assist her, she would need to provide enough information 
about the records so that VA could request them from the person or 
agency who had them.  It noted that it was still her 
responsibility to make sure that these records were received by 
VA.  The RO provided the appellant with VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, and asked 
her to complete a form for each doctor and hospital that had 
treated the veteran.  Further, the RO stated, "tell us about any 
additional information or evidence that you want us to try to get 
for you."  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, 
copies of the veteran's service medical records had been already 
associated with the file based on the veteran's original 
compensation claim back in 1984.  Additionally, evidence had been 
associated with the claims file when the appellant filed her 
original claim for service connection for cause of the veteran's 
death in 1988.  For example, the appellant had submitted a copy of 
the death certificate, private medical records, and argument to 
support her claim.  As to her petition to reopen the claim for 
service connection for cause of the veteran's death, the appellant 
has not identified any records for VA to obtain; rather, she has 
submitted records herself to support her petition.  Thus, the 
Board finds that the appellant has not identified any additional 
records that VA needs to assist in obtaining.

The Board notes that an opinion has not been requested by VA in 
connection with the appellant's petition to reopen the claim for 
service connection for cause of the veteran's death; however, a VA 
opinion is not warranted, as the appellant has not provided 
evidence sufficient to reopen the claim.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii).  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This has 
occurred in this case, as the May 2002 letter was issued prior to 
the September 2002 rating decision.  

In the Pelegrini decision, the Court also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the May 2002 letter that was provided to 
the appellant does not contain the exact wording of the "fourth 
element," the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to her 
claim.  Specifically, in the May 2002 letter, the RO stated 
"[T]ell us about any additional information or evidence that you 
want us to try to get for you."  Additionally, in the January 2003 
statement of the case, the RO provided her with the fourth element 
by including the provisions of 38 C.F.R. § 3.159(b)(1).  Following 
the issuance of the letter and the statement of the case, the 
appellant submitted additional evidence at her May 2003 personal 
hearing.  She was asked if she had any new and material evidence 
to support her claim.  She stated she had a medical certificate, 
dated January 1986, that she wanted to submit.  She was then asked 
if she had any other arguments or contentions to make, and she 
stated she did not.  Thus, the appellant has indicated that there 
are no additional records that she wanted to submit in connection 
with her claim.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  Following the issuance of the September 2003 
supplemental statement of the case, wherein the appellant was 
given 60 days to submit additional evidence and/or argument to 
support her claim, and she did not submit any evidence during that 
period.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In the November 1988 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The evidence of 
record at that time consisted of the veteran's service records, 
private medical records, statements from the veteran when he filed 
a claim for compensation benefits, and statements provided by the 
appellant.  A description of that evidence follows.

A May 1945 physical examination shows that there were no reported 
defects.  A February 1946 report of physical examination showed 
that a urinalysis was negative for sugar.  Chest x-ray revealed 
that the lungs were negative.  

In January 1984, the veteran sought service connection for wounds 
to his "right lap," which he stated had occurred during the 
Japanese bombing.  In an April 1984 affidavit signed by ISM, he 
stated that he knew the veteran and witnessed the veteran being 
evacuated in service following his being hit by shrapnel on his 
"right lap" in December 1941.  

A January 1986 private medical certificate from Dr. DL indicates 
that the veteran complained of numbness in the right thigh and 
dryness of the mouth.  He was diagnosed with mature cataracts in 
both eyes, dietary deficiency due to poor mastication, "? chronic 
cirrhosis," and lacerated scar on the dorsum of the right thigh.  
An August 198[illegible] statement from a private physician 
indicates that the veteran had been treated for pulmonary 
tuberculosis since March 1983.

The October 1987 death certificate shows that the cause of the 
veteran's death was diabetes mellitus.  

In October 1988, the appellant submitted a VA Form 21-524, 
Application for Dependency and Indemnity Compensation.  There, she 
asserted that the shrapnel wounds the veteran sustained in service 
complicated his diabetes and caused the veteran's death.  The 
appellant submitted a statement from a veteran, wherein he 
certified that the veteran had sustained "body fractures wounding 
his right lap" and made the veteran paralyzed.  He stated that 
this wound caused the immediate death of the veteran because his 
illness had been complicated by such.  

In the November 1988 rating decision, the RO noted that service 
connection had been denied for shrapnel wounds to the right lap 
and trachoma and that the death certificate showed the veteran 
died of diabetes mellitus.  The RO stated that review of the 
service medical records did not show any disability that might 
have caused or contributed to the veteran's death.  It added that 
diabetes mellitus was not shown in service or during the 
presumptive period.  In the November 1988 notification letter to 
the appellant, the RO stated that she was not entitled to service-
connected benefits because the evidence did not show that the 
veteran's death was due to a service-connected disease or injury.  
The appellant was provided with her appellate rights at that time, 
and she did not appeal the determination.

In May 2002, the appellant submitted a VA Form 21-534, asserting 
that the cause of the veteran's death was due to service.  She 
submitted a copy of the death certificate.  A January 2002 medical 
certificate from Dr. EAK shows that the veteran had been 
hospitalized from April 1986 to May 1986 with diagnoses of 
cerebrovascular accident thrombosis and diabetes mellitus, type 
II.  She also submitted copies of service records, to include 
service medical records, which were duplicates of that which had 
been submitted at the time of the November 1988 rating decision.  
An October 1984 VA Form 10-10, Application for Medical Benefits, 
showed diagnoses of Koch's Pulmonary and peripheral neuritis.  An 
"Outside Patient's Record Card," dated June 1977 showed a request 
for chest x-ray.  

At the May 2003 RO hearing, the appellant submitted the copy of 
the January 1986 medical certificate, which had been signed by Dr. 
DL, showing diagnoses of mature cataracts in both eyes, dietary 
deficiency due to poor mastication, "? chronic cirrhosis," and 
lacerated scar on the dorsum of the right upper thigh.  At that 
time, she stated she had no other argument or contentions to make 
in connection with her claim for benefits.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the same 
factual basis may not be considered.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  Therefore, 
once a rating decision has been issued, absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is defined 
as existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the appellant has submitted new and material 
evidence to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated that 
the newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to prove 
each element that was a specified basis for the last disallowance.  
Id. at 284.

A surviving spouse is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or the 
result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

After having carefully reviewed the evidence of record, the Board 
finds that the appellant has not presented evidence since the 
November 1988 rating decision, which relates to an unestablished 
fact necessary to substantiate the claim nor raises a reasonable 
possibility of substantiating the claim for service connection for 
cause of the veteran's death.  See 38 C.F.R. § 3.156(a).  The 
appellant was informed in the November 1988 decision that the 
basis of the denial of her claim for service connection for cause 
of the veteran's death was that there was a lack of medical 
evidence of a nexus between the cause of the veteran's death, 
which was diabetes mellitus, and service.  The RO also stated that 
the evidence did not show that diabetes mellitus was incurred in 
service or during the presumption period.  These were the 
specified bases for the denial of her prior claim.  

The evidence that the appellant has submitted since she filed her 
April 2002 claim does not cure the defect of a lack of competent 
evidence of a nexus between the cause of the veteran's death and 
his service, to include manifestations of diabetes mellitus to a 
compensable degree within one year following discharge from 
service.  Additionally, the evidence is either duplicative of that 
which was before the RO at the time of the November 1988 decision 
or is not relevant.  Specifically, the service records, the death 
certificate, the service medical records, and the January 1986 
medical certificate were all of record at the time of the November 
1988 rating decision.  The other medical records, which show 
diagnoses of pulmonary tuberculosis, cerebrovascular accident 
thrombosis, and peripheral neuritis are not relevant to the claim 
for service connection for cause of the veteran's death.  The 
veteran's death certificate shows that he died of diabetes 
mellitus.  There is no showing that any of these other 
disabilities somehow contributed to the veteran's death, nor is 
there any showing that these disabilities were incurred during 
service.  Thus, none of the evidence cures the defect of a lack of 
competent evidence of a nexus between the cause of the veteran's 
death and his service.  Therefore, the additional evidence 
associated with the claims file would not constitute new and 
material evidence.  The appellant has been properly informed that 
in order to reopen her claim, she would need to bring forth 
competent evidence of a nexus between the cause of the veteran's 
death and his service.  

The Board has considered the appellant's arguments that service 
connection for cause of the veteran's death is warranted; however, 
they are the same arguments she made at the time of the November 
1988 rating decision, to include that the shrapnel wound he 
allegedly sustained in service caused complications to his 
diabetes mellitus and contributed to the cause of death.  Thus, 
her arguments cannot constitute new and material evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because it 
essentially duplicates evidence which was previously considered 
and is merely cumulative or redundant or it is not relevant.  See 
38 C.F.R. § 3.156(a).  To reiterate, the appellant has not 
submitted competent evidence of a nexus between the cause of the 
veteran's death and his service, to include manifestations of 
diabetes mellitus within one year following his discharge from 
service.  Accordingly, for the reasons explained above, the Board 
has determined the appellant has not submitted new and material 
evidence to reopen the claim for service connection for cause of 
the veteran's death, and the petition to reopen such claim is 
denied.


ORDER

The petition to reopen the claim for service connection for cause 
of the veteran's death is denied.



______________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



